Citation Nr: 0029590	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-10 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to nicotine 
dependence incurred during active military service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  For claims filed prior to June 9, 
1998, service connection may be granted for a disease that 
results from tobacco use in the line of duty during active 
military service.  See VAOPGCPREC 2-97 (1997).  In the 
instant case, the appellant's claim was received in February 
1998.  The appellant contends that he developed COPD as a 
result of continued cigarette smoking after his separation 
from service, due to nicotine dependence which he incurred 
during his active military service.  Attempts to obtain 
service medical records have been unsuccessful.  Records 
showing the onset of or treatment for COPD or nicotine 
dependence might therefore be very probative.  Accordingly 
then, an attempt to obtain those records will be undertaken.

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See H.R. 
4205, The Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000), Public Law No. 106-398.  

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  In view of this revision, the Board 
observes that the veteran has not been afforded a VA 
examination to date to determine the question of whether the 
appellant currently suffers from nicotine dependence and, if 
so, whether such dependence developed during service.  
Additionally, a VA examination has not been afforded to 
determine whether the appellant's COPD is due to nicotine 
dependence incurred in service.

Accordingly, the claim is REMANDED for the following:

1. The RO should, with the 
assistance of the appellant as 
indicated, obtain or attempt to 
obtain copies of all medical 
treatment records for nicotine 
dependence and COPD, to include those 
associated with the onset of the 
pathology.  To the extent private 
records are needed, the appellant 
should provide releases so that the 
information can be obtained.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the 
negative results.  38 C.F.R. § 3.159.

2. The appellant should be 
examined by a VA physician to 
determine whether it is at least as 
likely as not that:

(a) the appellant currently suffers 
from nicotine dependence;

(b) such nicotine dependence 
developed during the appellant's 
period of active service; and

(c) the veteran's COPD is due to 
nicotine dependence that was incurred 
in service, as opposed to any time 
following service.

All necessary special studies or 
tests and evaluations are to be 
accomplished.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The entire claims folder should be 
made available to and reviewed by the 
examiner.

3.	Thereafter, the case should be 
readjudicated by the RO.  To the 
extent the benefits sought on appeal 
are not granted, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no opinion as to the 
ultimate outcome in this case but the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


